In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00090-CV
______________________________


JOSEPH AND ADRIENNE GALLIEN, INDIVIDUALLY, AND ON 
BEHALF OF ALL OTHERS SIMILARLY SITUATED, Appellants
 
V.
 
WASHINGTON MUTUAL HOME LOANS, INC., KAUFMAN AND BROAD    
    LONE STAR, L.P., KAUFMAN AND BROAD MORTGAGE COMPANY, 
SAN ANTONIO TITLE COMPANY, FLEET MORTGAGE CORP., 
MORTGAGE SOURCE VENTURES CORPORATION, Appellees


                                              

On Appeal from the 189th Judicial District Court
 Harris County, Texas
Trial Court No. 2004-41206


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            On September 13, 2005, this Court entered an order in this case permanently abating the case
on suggestion of bankruptcy.  See 11 U.S.C.A. § 362 (2004).  More than a month has now passed,
and no party has requested reinstatement of the case or filed a motion contesting our order of
abatement.
            Accordingly, for administrative purposes, we issue this opinion, which formally abates the
case.  Henceforth, this case will be treated as closed.  Any party may reinstate by promptly filing a
motion with an attached certified copy of the order showing that the automatic bankruptcy stay has
been lifted or terminated and specifying what further action, if any, is required from this Court.  See
Tex. R. App. P. 8.3.  In the event of reinstatement, any period that began to run and had not expired
at the time of the original order of abatement will begin anew when the proceeding is reinstated.  See
Tex. R. App. P. 8.2.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          October 26, 2005
Date Decided:             October 27, 2005